 Case 2:16-cv-03493-FMO-AS Document 213-16 Filed 08/07/20 Page 1 of 10 Page ID
                                   #:7869



1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT
9          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10   CITY OF LONG BEACH, a municipal                  CASE NO.: 2:16-cv-03493-FMO-AS
11
     corporation; COUNTY OF LOS
     ANGELES, a political subdivision; CITY           [PROPOSED] ORDER CERTIFYING
12   OF CHULA VISTA, a municipal                      SETTLEMENT CLASS,
     corporation; CITY OF SAN DIEGO, a                PRELIMINARILY APPROVING
13   municipal corporation; CITY OF SAN               CLASS ACTION SETTLEMENT,
     JOSE, a municipal corporation; CITY OF           APPROVING NOTICE PLAN,
14                                                    APPOINTING CLASS ACTION
     OAKLAND, a municipal corporation;                SETTLEMENT ADMINISTRATOR,
15   CITY OF BERKELEY, a municipal                    AND APPOINTING CLASS
     corporation; CITY OF SPOKANE, a                  COUNSEL
16   municipal corporation; CITY OF
     TACOMA, a municipal corporation;
17   CITY OF PORTLAND, a municipal                    Time of Hearing: 10:00 a.m.
18
     corporation; PORT OF PORTLAND, a                 Date of Hearing: September 17, 2020
     port district of the State of Oregon;            Courtroom: 6D
19   BALTIMORE COUNTY, a political
     subdivision; MAYOR AND CITY                      Honorable Fernando M. Olguin
20   COUNCIL OF BALTIMORE; all
     individually and on behalf of all others         File Date:       May 19, 2016
21   similarly situated,                              Trial Date:      May 11, 2021
22                                  Plaintiffs,
     v.
23

24   MONSANTO COMPANY; SOLUTIA
     INC., and PHARMACIA LLC, and DOES
25   1 through 100,
                           Defendants.
26

27

28
                                                  1
                                                                    CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                             ORDER
 Case 2:16-cv-03493-FMO-AS Document 213-16 Filed 08/07/20 Page 2 of 10 Page ID
                                   #:7870



1        Upon consideration of Plaintiffs’ Motion for Certification of Settlement Class,
2 Preliminary Approval of Class Action Settlement, Approval of Notice Plan, Appointment

3 of Class Action Settlement Administrator, and Appointment of Class Counsel, the

4 Settlement Agreement entered into by the Parties on June 24, 2020, and the pleadings

5 and other materials on file in the above-captioned actions, IT IS HEREBY ORDERED

6 that Plaintiffs' Motion for Preliminary Approval is GRANTED.

7        The Court FURTHER ORDERS AS FOLLOWS:
8     1. The Settlement Agreement and its exhibits are hereby incorporated by reference
9        in this Order as if fully set forth herein. Capitalized terms in this Order shall,
10       unless otherwise defined herein, have the same meaning as in the Settlement
11       Agreement.
12    2. For purposes of the Settlement, the Class shall be defined as
13

14
               “As of June 24, 2020 only, but not later, all NPDES Phase I and
               II city, town, village, borough, township, and independent port
15             district MS4 permittees with jurisdictional boundaries within a
16
               HUC 12 Watershed that contains and/or is immediately
               adjoining a 303(d) water body impaired by PCBs and all
17             NPDES Phase I and II county MS4 permittees with urbanized,
18
               unincorporated boundaries within a HUC 12 Watershed that
               contains and/or is immediately adjoining a 303(d) water body
19             impaired by PCBs.”
20
      3. Subject to further consideration at the Preliminary Approval Hearing described in
21
         paragraph 19 below, this Court finds that the Class meets the requirements of Fed.
22
         R. Civ. P. 23 for purposes of the Settlement.
23
      4. For purposes of the Settlement, and after considering the pertinent factors in Fed.
24
         R. Civ. P. 23, the Court designates as the representatives of the Class (the
25
         "Representative Plaintiffs") the following: City of Long Beach, County of Los
26
         Angeles, City of Berkeley, City of San Diego, City of Oakland, City of San Jose,
27

28
                                                2
                                                               CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                        ORDER
 Case 2:16-cv-03493-FMO-AS Document 213-16 Filed 08/07/20 Page 3 of 10 Page ID
                                   #:7871



1        Mayor and City Council of Baltimore, Baltimore County, City of Chula Vista,
2        Port of Portland, City of Portland, City of Spokane, City of Tacoma.
3     5. For purposes of the Settlement, and after considering the relevant factors in Fed.
4        R. Civ. P. 23 and for the reasons set forth in the Certification Order, the Court
5        appoints the following attorneys as Class Counsel: Lead Class Counsel: Scott
6        Summy, John Fiske, and Carla Burke Pickrel of Baron & Budd, P.C.; and Co-
7        Class Counsel John Gomez of Gomez Trial Attorneys, John R. Wertz, Esq., and
8        Richard Gordon and Martin Wolf of Gordon Carney & Wolf.
9     6. For purposes of the Settlement, the Court appoints Steven Weisbrot of Angeion
10       Group, LLC as Class Action Settlement Administrator. The Parties are hereby
11       authorized to retain the Class Action Settlement Administrator to assist in
12       effectuating the terms of and administering the Notice Plan.
13    7. Pursuant to Fed. R. Civ. P. 23, the Court preliminarily approves the terms of the
14       Settlement Agreement, and the Settlement provided for therein, as (a) fair,
15       reasonable, and adequate in light of the relevant factual, legal, practical, and
16       procedural considerations of the Actions, (b) free of collusion to the detriment of
17       Class Members, and (c) within the range of possible final judicial approval,
18       subject to further consideration at the Court Approval Hearing described in
19       paragraph 19 of this Order. Accordingly, the Settlement Agreement and the
20       Settlement are sufficient to warrant notice thereof, as set forth below, and a full
21       hearing on the Settlement.
22    8. Pursuant to the terms of the Settlement Agreement, Representative Plaintiffs and
23       Class Counsel are hereby directed to cause the Class Action Settlement
24       Administrator to provide notice of the Settlement to the Settlement Class
25       Members consistent with the Notice Plan and deadlines set forth in the Settlement
26       Agreement. Specifically, the Class Action Settlement Administrator shall:
27          a. within five (5) days of the Preliminary Approval Order, mail Direct Notice
28             substantially in the form of the document attached to the Agreement as
                                                3
                                                               CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                        ORDER
 Case 2:16-cv-03493-FMO-AS Document 213-16 Filed 08/07/20 Page 4 of 10 Page ID
                                   #:7872



1             Exhibit I, in a form that requires signature confirming delivery, to each
2             Class Member identified by the parties as meeting the Class Definition
3             using three publicly maintained and available databases as follows: (1) the
4             U.S. EPA 303(d) list of bodies of water impaired by PCBs; (2) USGS HUC
5             12 Watersheds; (3) U.S. Census Bureau;
6          b. promptly log each Direct Notice that is returned as undeliverable and shall
7             provide copies of the log to Class Counsel and Defense Counsel;
8          c. take reasonable steps to re-mail all undeliverable Direct Notices to updated
9             addresses provided by the National Change of Address Database
10            maintained by the United States Post Office or by other means. In the event
11            that any Direct Notice mailed to a Settlement Class Member is returned as
12            undeliverable a second time, then no further mailing shall be required;
13         d. maintain records of all of activities, including logs of all telephone calls
14            received and all mailings, and shall maintain an electronic database
15            reflecting the running tally of all calls received and number and types of
16            materials mailed by it in connection with this Settlement;
17         e. be responsible for, without limitation: (1) printing, mailing or arranging for
18            the mailing of the Direct Notices in a form that requires signature
19            confirming delivery; (2) handling returned mail not delivered to Settlement
20            Class Members; (3) attempting to obtain updated address information for
21            any Direct Notices returned without a forwarding address; (4) making any
22            additional mailings required under the terms of this Settlement Agreement;
23            (5) receiving and maintaining on behalf of the Court any Settlement Class
24            Member correspondence regarding requests for exclusion and/or objections
25            to the Settlement; (6) forwarding written inquiries to Class Counsel or their
26            designee for a response, if warranted; and (7) otherwise implementing
27            and/or assisting with the dissemination of the Notice of the Settlement. The
28            Class Action Settlement Administrator shall also be responsible for,
                                              4
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                       ORDER
 Case 2:16-cv-03493-FMO-AS Document 213-16 Filed 08/07/20 Page 5 of 10 Page ID
                                   #:7873



1              without limitation, implementing the terms of the Claims Process and
2              related administrative activities;
3           f. forward within five (5) days of receipt copies of any written requests for
4              exclusion to Lead Class Counsel and Defendant’s Counsel, shall maintain a
5              list reflecting all requests for exclusion, and shall file that list with the
6              Court by the Class Action Settlement Administrator no later than twenty-
7              one (21) days before the Final Approval Hearing;
8           g. forward within 5 days of receipt any Objection(s) to Class Counsel and
9              Defendant’s Counsel.
10    9. The Court finds that the Settlement Agreement's plan, as further set forth in
11       Plaintiffs' Motion for Preliminary Approval, for direct mail notice to Settlement
12       Class Members is the best notice practicable under the circumstances and satisfies
13       the requirements of due process and Fed. R. Civ. P. 23.
14    10. The Parties shall be authorized to make non-material changes to the Notice Plan,
15       so long as Class Counsel and Defendant’s Counsel agree and one of the Parties
16       files a notice thereof with the Court prior to the Final Approval Haring. Neither
17       the insertion of dates nor the correction of typographical or grammatical errors
18       shall be deemed a change to the Notice Plan.
19    11. Pursuant to the Class Action Fairness Act of 2005, 28 U.S.C. § 1715(b),
20       Defendant’s Counsel shall serve notice of the Settlement via First Class Mail on
21       the appropriate federal and state officials no later than 10 calendar days after the
22       filing of this Settlement Agreement with the Court.
23    12. Any Settlement Class Member who wishes to be excluded from the Settlement
24       Class and not be bound by the Settlement Agreement must complete and mail via
25       certified or first class mail a request for exclusion ("Opt-Out") to the Class Action
26       Settlement Administrator at the address set forth in the Direct Notice. The Opt
27       Out request must be postmarked no later than DATE [60 days after notices are
28       mailed], 2020. For a Settlement Class Member's Opt-Out to be valid and treated
                                                 5
                                                                CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                         ORDER
 Case 2:16-cv-03493-FMO-AS Document 213-16 Filed 08/07/20 Page 6 of 10 Page ID
                                   #:7874



1        as a Successful Opt-Out, it must (a) set forth the Settlement Class Member’s full
2        name, current address, and telephone number, (b) bear the Settlement Class
3        Member’s signature (even if represented by counsel); (c) include the signature of
4        the attorney who represents the Settlement Class Member if the Settlement Class
5        Member has entered into an agreement to be represented by counsel; (d) contain
6        the original signature of a person previously authorized by law, such as a trustee,
7        guardian, or person acting under a power of attorney, to act on behalf of the Class
8        Member; and (d) unequivocally state the Settlement Class Member's intent to be
9        excluded from the Class, to be excluded from the Settlement, not to participate in
10       the Settlement, and/ or to waive all right to the benefits of the Settlement.
11       Statements generally objecting to the Settlement or to specific terms of the
12       Settlement but which do not clearly express an intent to opt out as set forth above
13       are not valid Opt-Outs.
14    13. Any Settlement Class Member that does not submit a successful Opt-Out, or
15       otherwise comply with all requirements for opting out as are contained in this
16       Order, the Settlement Agreement, and the Class Notice, shall be bound by the
17       Settlement Agreement, including the Release and any Final Order and Judgment
18       entered in the Action.
19    14. Any Settlement Class Member who is a Successful Opt-Out will be deemed to
20       have waived any rights or benefits under the Settlement Agreement, and will not
21       have standing to object to the Settlement. Settlement Class Members who have
22       elected to opt out of the Settlement Class may withdraw their opt out requests
23       prior to the Effective Date, but only if they accept the benefits and terms of this
24       Settlement and dismiss with prejudice any other pending action against Defendant
25       arising out of PCB-related impairments to water bodies.
26    15. Any Class Member who does not Opt-Out and who wishes to object to the
27       Settlement must file a written objection to the Settlement (“Objection”) with the
28       Clerk of the Court and the Class Action Settlement Administrator no later than
                                                6
                                                               CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                        ORDER
 Case 2:16-cv-03493-FMO-AS Document 213-16 Filed 08/07/20 Page 7 of 10 Page ID
                                   #:7875



1        sixty (60) days after the date the Notice is mailed. The Objection must bear the
2        signature of the Settlement Class Member (even if represented by counsel), the
3        Class Member’s current address and telephone number, and state the exact nature
4        of the objection including any legal support the Settlement Class Member wishes
5        to introduce in support of the Objection, and whether or not the Class Member
6        intends to appear at the final approval hearing. If the Class Member is
7        represented by counsel, the objection shall also be signed by the attorney who
8        represents the Class Member. Objections sent by any Settlement Class Member
9        to incorrect locations shall not be valid.
10    16. The Class Action Settlement Administrator shall forward any objection(s) to Lead
11       Class Counsel and Defendant’s Counsel within five (5) days of receipt. Any
12       Settlement Class Member who fails to comply with this procedure shall waive
13       and forfeit any and all rights to appear separately and/or to object, and shall be
14       bound by all the terms of this Settlement Agreement and by all subsequent
15       proceedings, orders and judgments, including, but not limited to, the Release, the
16       Final Order and the Final Judgment in the Actions.
17    17. In advance of the date set by the Court for Objections, Class Counsel agrees to
18       request approval of an award of all Attorneys’ Fees and Expenses in a total
19       amount of $98,000,000. Defendant agrees to pay the Attorneys’ Fees and
20       Expenses awarded by the Court in an amount not to exceed $98,000,000, and will
21       do so within thirty (30) days of the Effective Date.
22    18. Plaintiffs’ motion for final approval of the Settlement shall be filed by DATE [
23       the same date set for objections].
24    19. A hearing (the "Final Approval Hearing") shall be held before the undersigned as
25       directed by the Court, in the United States District Court for the Central District
26       of California, 350 W. 1st St., Los Angeles, California, 90012, to determine,
27       among other things, (a) whether the proposed Settlement should be approved as
28       fair, reasonable and adequate, (b) whether the Actions should be dismissed with
                                                7
                                                                CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                         ORDER
 Case 2:16-cv-03493-FMO-AS Document 213-16 Filed 08/07/20 Page 8 of 10 Page ID
                                   #:7876



1        prejudice pursuant to the terms of the Settlement Agreement, (c) whether
2        Settlement Class Members should be bound by the Release set forth in the
3        Settlement Agreement, (d) whether Settlement Class Members should be subject
4        to a permanent injunction that, among other things, bars Class Members from
5        commencing, prosecuting, or assisting in any lawsuit against the Released
6        Persons that asserts or purports to assert matters within the scope of the Release,
7        (e) the amount of any Attorneys’ Fees/Litigation Cost award to be made to Class
8        Counsel, if any, upon application pursuant to the Settlement Agreement.
9     20. It is not necessary for a Settlement Class Member to appear at the Final Approval
10       Hearing. However, any Class Member who wishes to appear at the Final
11       Approval Hearing, whether pro se or through counsel, must file a notice of
12       appearance in the Actions, and mail and postmark, or hand-deliver, the notice and
13       other pleadings to Lead Class Counsel and Counsel for the Defendants, on or
14       before DATE [ 45 days before Court Approval Hearing], 2020.
15    21. Any Settlement Class Member who wishes to file a motion or any other must file
16       the motion or other paper with the Court, and contemporaneously mail and
17       postmark, or hand-deliver, to Lead Class Counsel and Counsel for the
18       Defendants, the motion or other paper, together with any and all supporting
19       documents, on or before DATE [45 days before Court Approval Hearing], 2020.
20    22. Without prior leave of the Court, no Settlement Class Member shall be permitted
21       to raise matters at the Final Approval Hearing that the Settlement Class Member
22       could have raised in an Objection, motion, or other paper, but failed to raise.
23    23. Any Settlement Class Member who fails to comply with this Order, the Class
24       Notice, and/ or the Settlement Agreement shall be barred from appearing at the
25       Final Approval Hearing.
26    24. No later than ten (10) days following the Effective Date, the Parties shall file a
27       joint stipulation of voluntary dismissal with prejudice and without costs under
28       Fed. R. Civ. P. 41 in each of the related Actions.
                                                8
                                                               CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                        ORDER
 Case 2:16-cv-03493-FMO-AS Document 213-16 Filed 08/07/20 Page 9 of 10 Page ID
                                   #:7877



1     25. All proceedings other than such as may be necessary to carry out the terms and
2        conditions of the Settlement Agreement or the responsibilities related or
3        incidental thereto, are stayed and suspended until further order of this Court.
4     26. If Final Approval of the Settlement is not achieved, or if the Settlement
5        Agreement does not become effective for any reason, this Order shall become
6        null and void and of no further force and effect. The fact that the Parties agreed
7        to the Settlement Agreement shall be without prejudice to the rights of Plaintiffs
8        or Defendant or any Settlement Class Member, shall not be used for any purpose
9        whatsoever in any subsequent proceeding in this action or in any other action in
10       any court or tribunal, and shall not be construed as an admission or concession by
11       any party of any fact, matter, or allegation. In the event that this Agreement does
12       not become effective, Plaintiffs, Defendant, and the Settlement Class Members
13       shall be restored without prejudice to their respective positions as if the
14       Settlement Agreement, any application for its approval by the Court, and the
15       proposed Third Amended Complaint in the City of Long Beach action had not
16       been made, submitted, or filed. Notwithstanding the foregoing, in the event that
17       the Court should refuse to approve any material part of the Settlement Agreement
18       or the Exhibits thereto or if, on appeal, an appellate court fails to affirm the
19       judgment entered pursuant to the Settlement Agreement, then the Parties may (but
20       are not obligated to) agree in writing to amend the Settlement Agreement and
21       proceed as so amended.
22    27. Neither the Settlement nor the Settlement Agreement constitutes an admission,
23       concession, or indication by the Parties of the validity of any claims or defenses
24       in the Actions or of any wrongdoing, liability, or violation of law by Defendant,
25       which denies all of the claims and allegations raised in the Actions.
26    28. The Court reserves the right to approve the Settlement with such modifications, if
27       any, as may be agreed to by Class Counsel and Counsel for Defendant and
28       without further notice to the Settlement Class Members.
                                                9
                                                                CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                         ORDER
Case 2:16-cv-03493-FMO-AS Document 213-16 Filed 08/07/20 Page 10 of 10 Page ID
                                   #:7878



1      29. Pending this Court's decision on whether to finally approve the Settlement of the
2         Actions, Representative Plaintiffs, all Settlement Class Members (excepting those
3         who are Successful Opt-Outs), Class Counsel, and Plaintiffs' Counsel are
4         preliminary enjoined from commencing, prosecuting, or assisting in any lawsuit
5         against the Released Persons that asserts or purports to assert matters within the
6         scope of the Release.
7      30. The Parties shall meet and confer in good faith to resolve any dispute concerning
8         the Settlement Agreement and/ or this Order and, to the extent any such dispute
9         cannot be resolved between them, present the matter to this Court for resolution.
10 IT IS SO ORDERED.

11
     Dated: _____________, 2020
12                                               ________________________________
13                                               FERNANDO M. OLGUIN
                                                 UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               10
                                                               CASE NO.: 2:16-cv-03493-FMO-AS
                                                                                        ORDER
